Case: 15-20613      Document: 00513638999         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-20613                                 FILED
                                 Conference Calendar                       August 16, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TIMOTEO JUAN FLORES, also known as Timoteo Juan-Flores,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-251-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Timoteo Juan Flores raises
an argument that is foreclosed by United States v. Rodriguez, 711 F.3d 541,
562-63 & n.28 (5th Cir. 2013) (en banc), in which we held that the generic,
contemporary definition of sexual abuse of a minor does not require the age of
consent to be below 17 years old and does not include an age-differential
requirement. He also raises an argument that is foreclosed by United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20613   Document: 00513638999     Page: 2   Date Filed: 08/16/2016


                                No. 15-20613

v. Elizondo-Hernandez, 755 F.3d 779, 781-82 (5th Cir. 2014), which held that
the Texas offense of indecency with a child by contact satisfied the generic
definition of sexual abuse of a minor. Accordingly, the motion for summary
affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2